           Case 1:21-mj-00130-ZMF Document 5-1 Filed 02/02/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CRIMINAL ACTION NO. 1:21-MJ-00130

UNITED STATES OF AMERICA                                                              PLAINTIFF

Vs.

JORDAN T. REVLETT                                                 DEFENDANT
______________________________________________________________________________

                   DECLARATION OF BRYCE L. CALDWELL
______________________________________________________________________________


I, Bryce L. Caldwell, declare the following:

      1. My legal full name is Bryce L. Caldwell;
      2. My law office address is 121 West 2nd Street, Owensboro, Kentucky 42303 and my office
         telephone number is (270) 684-5757;
      3. I am admitted to the Commonwealth of Kentucky Bar, the United States District Court
         for the Eastern District of Kentucky and the United States District Court for the Western
         District of Kentucky;
      4. I have not been disciplined by any bar;
      5. I have not been admitted pro hac vice in this Court within the past two (2) years; and
      6. I do not engage in the practice of law from an office located in the District of Columbia,
         not am I a member of the District of Columbia Bar and there is no application for a
         membership pending.

                                     Declaration in lieu of jurat

                                          (28 U.S.C. §1746)

         I declare under penalty of perjury that the foregoing is true and correct.

         Executed this 1st day of February, 2021.
                                                       /s/ Bryce L. Caldwell
                                                       Bryce L. Caldwell
                                                       Gordon, Goetz, Johnson & Caldwell, PSC
                                                       121 West 2nd Street
                                                       Owensboro, Kentucky 42303
                                                       Office: (270) 684-5757
                                                       Fax: (270) 685-5862
                                                       Cell: (270) 231-7513
                                                       Email: bcaldwell@glofirm.com


                                              Page 1 of 1
